Citation Nr: 0503098	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  03-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefits sought on appeal.  
The veteran, who had active service from August 1943 to 
January 1946, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, there appear to be additional relevant private 
medical records that are not associated with the claims file.  
In statements dated in October 2001 and May 2002, 
F. P. Maibauer, M.D., related that the veteran had undergone 
total hip arthroplasties in 1986 and 1989 and that the 
veteran had two lumbar laminectomies performed in 1985.  The 
later dated statement noted that the veteran had a ruptured 
disc treated by a neurosurgeon about 15 or 16 years earlier.  
However, those records are not associated with the claims 
file and are clearly relevant and potentially probative to 
the veteran's claim.  As such, the Board believes the VA's 
duty to assist includes attempting to obtain those medical 
records.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim.  Under VA laws and regulations, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran clearly has current disorders of 
the low back and hips.  The veteran has related that these 
disabilities are the result of parachute jumps, and the Board 
notes that the veteran's separation document reflects that 
the veteran was awarded a Parachutist Badge and in a December 
1954 statement the veteran related that he had sustained an 
injury in a practice parachute jump.  Although the Board 
acknowledges that the December 1954 statement made no 
reference to back or hip injuries, the statement does add 
substance to the veteran's contention that he sustained an 
injury during service while parachuting.  At this point, the 
evidence need not be conclusive.

The Board also notes that the statement from the veteran's 
private physician dated in October 2001 suggests that the 
impact of the veteran's landings may have been a contributing 
factor to the degenerative process within the veteran's hips 
and low back.  Under the facts and circumstances of this 
case, the Board is of the opinion that the VA's duty to 
assist includes affording the veteran a VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:


1.  After obtaining the necessary 
authorizations from the veteran, the RO 
should obtain and associate with the 
claims file records pertaining to the 
veteran's 1986 and 1989 total hip 
arthroplasties, records pertaining to the 
two lumbar laminectomies performed in 
1985 and records pertaining to a ruptured 
disc treated by a neurosurgeon.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of all disorders of the low back 
and hips.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the October 2001 statement from 
F. P. Maibauer, M.D., and following this 
review and the examination offer comments 
and an opinion as to the likelihood that 
any currently diagnosed low back and 
bilateral hip disorders are causally or 
etiologically related to service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




